Citation Nr: 0821241	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  00-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The matter was previously before the Board in June 2006, at 
which time the claim was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Order, the Court vacated 
the June 2006 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD had worsened since the 
most recent examination, which was conducted in May 2003.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, as discussed in the Joint Remand, the Board has no 
discretion and must remand this claim.  

In reaching this conclusion, the Board is cognizant that, at 
last report, the veteran was incarcerated.  The Board points 
out, however, that the United States Court of Appeals for 
Veterans Claims (Court) has long held that incarcerated 
veterans are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement."  Id.  

As such, on remand, the RO should determine whether the 
veteran continues to be incarcerated.  Thereafter, the RO 
must either afford him a formal VA psychiatric examination, 
or if that is not possible, coordinate efforts with the 
correctional facility to accommodate the veteran by arranging 
for an examination to be conducted at the correctional 
facility at which he is incarcerated to determine the current 
nature, extent and severity of his PTSD.  

If the veteran remains incarcerated and it is not possible to 
have him examined at the prison facility, depending on when 
he is scheduled to be released, in light of Bolton and Wood, 
the Board concludes that a VA examiner should review the 
veteran's medical records and opine as to the current 
severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, the veteran should 
be afforded a VA psychiatric 
examination to determine the extent and 
severity of his PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should report all 
pertinent findings and estimate the 
veteran's Global Assessment of 
Functional (GAF) Scale score.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

If the veteran remains incarcerated and 
it is not possible to afford him a VA 
examination, the RO should contact the 
correctional facility and request that 
a physician, preferably a psychiatrist, 
at the correctional facility perform 
the above examination.  The RO should 
arrange for the veteran's claims folder 
to be reviewed by that physician.  
After his or her review, the examiner 
should opine as to the current nature, 
extent and severity of the veteran's 
PTSD.  The examiner should report all 
pertinent findings and estimate the 
veteran's Global Assessment of 
Functional (GAF) Scale score in a 
legible report.

If the veteran remains incarcerated and 
a physician at the correctional 
facility is unwilling or unable to 
perform the above examination, the RO 
should arrange for the veteran's claims 
folder to be reviewed by an appropriate 
VA examiner.  After his or her review, 
the examiner should opine as to the 
current nature, extent and severity of 
the veteran's PTSD.  The examiner 
should report all pertinent findings 
and estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score in a legible report.

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

